Citation Nr: 0717315	
Decision Date: 06/11/07    Archive Date: 06/18/07

DOCKET NO.  98-05 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a service connection claim for post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for a low back 
disability.

4.  Entitlement to service connection for residuals of injury 
to the right hand.

5.  Entitlement to service connection for varicose veins of 
the right lower extremity.

6.  Entitlement to an initial evaluation in excess of 10 
percent for varicose veins of the left lower extremity.

7.  Entitlement to an initial evaluation in excess of 10 
percent for hemorrhoids. 



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1966 to 
August 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Newark, New Jersey.  In May 
1997, the RO denied entitlement to service connection for 
PTSD and varicose veins of the right lower extremity, and 
granted service connection for varicose veins of the left 
lower extremity, assigning a 10 percent evaluation effective 
November 20, 1996.  The RO granted service connection for 
hemorrhoids in November 2001, assigning a 10 percent 
evaluation effective February 14, 2000.  The 10 percent 
rating was confirmed in January 2004.  In September 2004, the 
RO denied service connection for residuals of injury to the 
right hand.  The RO denied service connection for a low back 
disability in July 2005.

The record shows the service connection claim for PTSD 
originally was denied in May 1996.  The RO, in effect, 
reopened the claim and denied it on the merits in May 1997.  
Irrespective of the RO's actions, the Board must decide 
whether the veteran has submitted new and material evidence 
to reopen the claim of service connection for PTSD.  Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In September 2006, the veteran testified before the 
undersigned Veterans Law Judge at a Board hearing at the RO.  
A transcript of the hearing is of record.

At the time of the Board hearing, the veteran submitted 
additional evidence that had not been considered by the RO.  
A remand, pursuant to 38 C.F.R. § 20.1304 is not necessary, 
as the veteran waived RO jurisdiction of the newly submitted 
evidence.  Evidence regarding varicose veins and hemorrhoids 
treatment, which was submitted after the date of the 
veteran's waiver, however, cannot be reviewed by the Board in 
the first instance.

The issues of service connection for PTSD, residuals of right 
hand injury, and varicose veins of the right leg, and initial 
increased ratings for varicose veins of the left leg and 
hemorrhoids are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied the claim of entitlement to service 
connection for PTSD in May 1996.  The veteran did not appeal 
the decision.

2.  Evidence received since the final May 1996 decision bears 
directly and substantially upon the service connection claim 
for PTSD, is neither cumulative nor redundant, and is so 
significant that it must be considered in order to fairly 
decide the merits of this claim.

3.  The competent medical evidence does not show a diagnosis 
of arthritis in the low back in service or for many years 
thereafter, and does not relate the current back disability 
to service.

CONCLUSIONS OF LAW

1.  New and material evidence having been received since the 
May 1996 RO decision, the claim for entitlement to service 
connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (effective prior to August 29, 
2001).

3.  A low back disability was not incurred in or aggravated 
by active service, directly or presumptively.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2006).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).   VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in February 2004.  The RO provided the appellant 
with notice pursuant to Dingess in April 2006.  While this 
notice was not provided prior to the initial adjudication, 
the claimant has had the opportunity to submit additional 
argument and evidence, and to meaningfully participate in the 
adjudication process.  The claim was subsequently 
readjudicated in an August 2006 statement of the case, 
following the provision of notice.  The veteran has not 
alleged any prejudice as a result of the untimely 
notification, nor has any been shown.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide additional, pertinent 
evidence, which, in effect, would include any evidence in his 
possession.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examination, obtained a medical opinion as to the etiology of 
his disability, and afforded the veteran the opportunity to 
give testimony before the Board.  All known and available 
records relevant to the issue on appeal have been obtained 
and associated with the veteran's claims file; and the 
veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

New and material evidence for PTSD

The RO originally denied entitlement to service connection 
for PTSD in May 1996, on the basis that the there was no 
objective evidence of a stressful event during the veteran's 
service.  The veteran did not appeal this decision and it 
became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.160(d), 20.200, 20.302, 20.1103 (2006).  

The veteran filed a claim to reopen entitlement to service 
connection for PTSD in November 1996.  

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. § 
5108.  New evidence means evidence not previously submitted 
to agency decisionmakers.  Material evidence means evidence, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself, or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (effective prior to August 29, 
2001).

In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed. Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").

Evidence received since the May 1996 rating decision consists 
of statements and testimony regarding the veteran's reported 
stressors, including the death of his friend, which has been 
corroborated, and diagnoses of PTSD related to some of the 
veteran's reports.  

This evidence is new, as it was not previously considered by 
the RO.  The evidence also is material, as it bears directly 
and substantially upon the issue of service connection for 
PTSD.  Specifically, the evidence relates to a verified 
stressor reported by the veteran, and details of additional 
stressors that are enough to conduct a search for unit 
records to corroborate the veteran's reports.  This evidence 
is so significant that it must be considered in order to 
fairly decide the merits of the veteran's claim.  The Board 
thus finds that this information constitutes new and material 
evidence within the meaning of 38 C.F.R. § 3.156(a)(effective 
prior to August 29, 2001); and reopening the service 
connection claim for PTSD is warranted.  38 U.S.C.A. § 5108.

The veteran's claim to reopen service connection for PTSD 
based on new and material evidence has been considered with 
respect to VA's duty to notify and assist.  Given the 
favorable outcome noted above, no conceivable prejudice to 
the veteran could result from this adjudication.  See Bernard 
v. Brown, 4 Vet. App. 384, 393 (1993).  

Service connection for low back disability

The veteran seeks service connection for a low back 
disability.  He testified that he injured his back in service 
in 1967 loading and unloading ammunition and was taken away 
by gurney.  He later mentioned on a February 2004 VA medical 
record that he injured his back when he fell while running in 
service.  He stated that as the years went on, his back 
became progressively worse.  He thus contends that his 
current back disability is directly related to his service.

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by the evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The record shows the veteran has a current low back 
disability.  Private medical records dated from 1994 to 1997 
show findings of severe lumbosacral radiation secondary to 
post-traumatic herniated nucleus pulposis L4-5, and severe 
degenerative disc disease at L4-5 and L5-S1.  An October 1997 
VA magnetic resonance imaging (MRI) record also shows disc 
disease at L4-L5 and L5-S1.  A December 1998 VA radiology 
report shows an impression of degenerative disc disease at 
L4-L5 and L5-S1 with posterior spondylolisthesis at L5 in 
relation to L4.  A November 1998 VA MRI and a January 1999 VA 
computed tomography (CT) scan of the lumbar spine further 
notes diffuse disc bulges at L4-5 and L5-S1 with no definite 
compression of the nerve roots within the thecal sac.  VA 
medical records dated in March 1999 and September 1999 
confirm these findings.  In February 2004, a VA x-ray 
examination report shows a continued impression of severe 
degenerative disc disease, L4-5 and L5-S1.

The next issue is whether there is evidence of any in-service 
incurrence of a back disability.  The service medical records 
show a finding of lumbosacral strain in November 1968.  The 
veteran stated that two days prior he had tightness in the 
back in the lumbar area, involving the flanks, and could not 
bend to touch his toes.  He was trembling during physical 
examination.  X-ray examination of the lumbar spine was 
negative.

As the record shows a current low back disability and an in-
service finding of lumbosacral strain, the determinative 
issue is whether these are related.  

Initially, the first finding of degenerative disc disease in 
the lumbar spine was in 1994, which is 25 years after 
discharge; so service connection is not warranted on a 
presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.  
Therefore, the analysis is whether the back disability is 
directly related to service.

A February 2004 VA examination report shows the examiner did 
not review the claims file, but did take the veteran's 
history and reviewed some of the VA medical records that were 
available on the computer.  The examiner noted the veteran's 
reports of injuring his back in service after he fell while 
running.  The veteran reported that he was taken to a field 
hospital and treated with some needles and placed on a light 
duty for a few months.  He stated that after service he 
worked in the family business managing racehorses, where he 
worked until 1994, stopping due to worsening back pain.  He 
indicated that the pain radiated down his right leg causing 
weakness and numbness.  The examiner noted a January 2002 MRI 
of the lumbar spine, which showed degenerative disk disease 
and degenerative changes of the vertebral bodies at L4, L5, 
and S1 bilaterally.  The examiner's impression was that the 
back disability was a degenerative condition and not related 
to any service-connected trauma.  While the examiner did not 
have access to the claims file, he took the veteran's reports 
of in-service injury to be true and still found that there 
was no medical relationship between the veteran's current 
back disability and the injury in service.  A competent 
medical expert makes this opinion and the Board is not free 
to substitute its own judgment for that of such an expert.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

Additional records show the veteran had an intercurrent 
injury to his back on September 16, 1994, when he fell from a 
horse while working as a horse trainer.  Physical examination 
from September 1994 to December 1995 showed that severe 
lumbosacral radiculopathy secondary to post-traumatic 
herniated nucleus pulposus L4-5 was found to be secondary to 
trauma on September 16, 1994.  A later June 1997 private 
medical record also notes that diagnoses of lumbar and 
lumbosacral sprain, bilateral lumbar paravertebral myositis, 
and degenerative disk changes in the lumbar spine were 
causally related to the accident of September 16, 1994.  The 
same findings were noted in July 1997.  This also is the 
first mention of any post-service back disability.     

Although the veteran has argued that his current back 
disability is related to service, this is not a matter for an 
individual without medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, while the veteran's 
lay assertions have been considered, they do not outweigh the 
medical evidence of record, which does not show any 
relationship between the veteran's current back disability 
and service.  Additionally, there is no evidence of 
continuity of symptomatology of a back disability from 
service or during the more than 25 years before the present 
disability was shown.  See Savage v. Gober, 10 Vet. App. 488 
(1997). 

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and service connection for a low 
back disability is not warranted.   Gilbert v. Derwinski, 1 
Vet. App. at 57-58.


ORDER

New and material evidence has been submitted to reopen the 
service connection claim for PTSD and, to this extent only, 
the claim is granted.

Entitlement to service connection for a low back disability 
is denied.


REMAND

The veteran has submitted numerous statements and testimony 
regarding his in-service stressors for his PTSD claim.  The 
stressors that can be verified are as follows:  In November 
1999, he stated that after his arrival at Tonsanut, Vietnam 
in January 1967, he was transferred to Long Bien to the 
Construction and Transportation Company and that his unit 
received incoming grenades and fire while he was performing 
guard duty on "the Berm" perimeter areas.  He further 
mentioned then and on a February 1996 VA examination report 
that he received incoming grenades and fire transporting down 
Route 1.  He recalled an ambush, which occurred during a 
supply convoy to Bien Hoa on Route 1 when they were attacked 
by a large force of Viet Cong, with intense fire, rockets, 
and mortars, lasting for four hours.  The veteran also 
submitted statements that his childhood friend Sergeant 
Andrew Brucher was shot while on the Laos border in a mission 
out of Cuchi, as part of the 25th Inf. Div.  He indicated 
that he was with him at Cuchi on a two-day pass and that over 
night there was severe incoming fire and the next day his 
friend was killed.  

Veteran identification data confirms that Sergeant Andrew 
Brucher was killed on April 4, 1967, GW-In Theater, and a 
handwritten note also indicates that his name appears on the 
Vietnam Veterans Memorial Directory of Names.  None of the 
diagnoses of PTSD have been related to this stressor, 
however.  Personnel records show the veteran served in 
Vietnam from January 20, 1967 to January 15, 1968 and was 
attached to UO#8 CO A 69th Sig BN (A) during that time.  

The RO has not attempted to verify the claimed stressors by 
requesting unit records from the National Archives or the U. 
S. Army and Joint Services Records Research Center (JSRRC).  
The veteran has not offered specific dates for the stressor 
events; so attempts should be made to obtain these dates from 
the veteran.  If these attempts are unsuccessful, the RO 
should obtain unit records for UO#8 CO A 69th Sig BN (A) for 
the period from February 1, 1967 to March 31, 1967.  
Thereafter, a medical opinion should be provided to determine 
whether the veteran has a diagnosis of PTSD related to any of 
the corroborated stressors.

Additional development is necessary to resolve the service 
connection claim for residuals of right hand injury.  The 
service medical records show laceration to the posterior 
region of the right hand with residuals in October 1967.  
Currently, a February 2004 VA x-ray examination report shows 
a healed fracture of the right fifth metacarpal shaft and 
complaints of difficulty closing his hand due to dull, achy 
pain, intermittently.  A medical opinion, however, was not 
provided as to whether the present findings are related to 
the in-service injury.

A medical opinion also is necessary to resolve the service 
connection claim for varicose veins of the right lower 
extremity.  An October 1995 VA medical record shows severe 
varicose veins on the right lower extremity with reflux mid-
thigh to calf.  VA vascular clinic records show the veins in 
the right leg were stripped in February 1996.  The veteran 
testified that his service-connected left leg varicose veins 
had caused him to shift his weight to his right leg, thus 
aggravating the varicose veins in his right leg.  The service 
medical records show findings of varicose veins in the left 
leg in April 1969.  While there were no in-service findings 
related to the right leg, a medical opinion should be 
provided addressing whether the same chronic condition, which 
caused the left leg varicose veins, also caused the right leg 
varicose veins or, alternatively, whether or not the varicose 
veins in the right leg are secondarily caused or aggravated 
by the service-connected left leg varicose veins.

VA medical records dated in November 2006 and December 2006 
showing treatment for left leg varicose veins and hemorrhoids 
were submitted after the veteran's September 2006 signed 
waiver of RO consideration of the new evidence.  The Board, 
therefore, cannot review this evidence in the first instance.  
38 C.F.R. § 20.1304(c).  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a duty to assist and 
notify letter regarding the information 
necessary to substantiate a service 
connection claim for right leg varicose 
veins, to include as secondary to 
service-connected left leg varicose 
veins.

2.  Obtain any recent VA treatment 
records for the veteran's hemorrhoids and 
varicose veins.

3.  Ask the veteran to provide more 
specific dates for when his unit received 
incoming grenades and fire while he was 
performing guard duty on "the Berm" 
perimeter areas in Long Bien, and during 
a supply convoy to Bien Hoa on Route 1.  
Specifically, ask the veteran whether 
these events occurred at the beginning, 
middle, or toward the end of his service 
in Vietnam, before or after the death of 
his friend, and whether he can recall any 
seasonal changes at that time.

4.  After allowing the veteran an 
opportunity to respond to #3, contact the 
National Archives and the JSRRC and 
request copies of the veteran's unit 
records for UO#8 CO A 69th Sig BN (A) 
while stationed in Long Bien.  If the 
veteran is unable to recall any specific 
period, use the search parameter from 
February 1, 1967 to March 31, 1967.  The 
request should note that the stressors 
that need to be verified are the unit 
receiving incoming grenades and fire on 
"the Berm" perimeter areas in Long Bien 
and while transporting down Route 1 on 
supply convoy to Bien Hoa.   

5.  After #4, schedule the veteran for an 
appropriate VA examination to determine 
whether the veteran has a diagnosis of 
PTSD related to the death of his 
childhood friend Sergeant Andrew Brucher 
in April 1967, or any other corroborated 
in-service stressors.

The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  The examiner must 
provide a detailed rationale for all 
medical opinions.

6.  Schedule the veteran for an 
appropriate VA examination to determine 
the etiology of his current impairment in 
the right hand.  Specifically the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that his current right hand impairment is 
related to any event in service.

The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  The examiner must 
provide a detailed rationale for all 
medical opinions.

7.  Schedule the veteran for an 
appropriate VA examination to determine 
the etiology of the varicose veins in the 
right leg.  Specifically, the examiner 
should provide an opinion as to whether 
it is at least as likely as not that the 
varicose veins in the right leg are 
related to service or secondarily caused 
or aggravated by the service-connected 
left leg varicose veins.

The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  The examiner must 
provide a detailed rationale for all 
medical opinions.

8.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  The claims 
should then be readjudicated.  If the 
claims remain denied, the RO should issue 
a supplemental statement of the case 
(SSOC) containing notice of all relevant 
actions taken on the claims, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal and 
allow an appropriate period of time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).








______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


